Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT MIPS Technologies International Ltd. - organized under the laws fo the Cayman Islands MIPS Technologies (Shanghai) Co., Ltd. - organized under the laws of the People's Republic of China MIPS Technologies International AG - organized under the laws of Switzerland MIPS Technologies B.V. - organized under the laws of the Netherlands MIPS Technologies B.V. Germany Branch MIPS Technologies B.V. Israel Branch MIPS Technologies B.V. Japan Branch MIPS Technologies B.V., Korea Branch MIPS Technologies B.V. Taiwan Branch
